 


109 HR 1125 IH: Medicare Mental Health Copayment Equity Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1125 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Strickland (for himself and Mr. Murphy) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to eliminate discriminatory copayment rates for outpatient psychiatric services under the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Medicare Mental Health Copayment Equity Act of 2005. 
2.Elimination of discriminatory copayment rates for medicare outpatient psychiatric servicesSection 1833(c) of the Social Security Act (42 U.S.C. 1395l(c)) is amended to read as follows: 
 
(c) 
(1)Notwithstanding any other provision of this part, with respect to expenses incurred in a calendar year in connection with the treatment of mental, psychoneurotic, and personality disorders of an individual who is not an inpatient of a hospital at the time such expenses are incurred, there shall be considered as incurred expenses for purposes of subsections (a) and (b)— 
(A)for expenses incurred in any year before 2006, only 621/2 percent of such expenses; 
(B)for expenses incurred in 2006, only 683/4 percent of such expenses; 
(C)for expenses incurred in 2007, only 75 percent of such expenses; 
(D)for expenses incurred in 2008, only 811/4 percent of such expenses; 
(E)for expenses incurred in 2009, only 871/2 percent of such expenses; 
(F)for expenses incurred in 2010, only 933/4 percent of such expenses; and 
(G)for expenses incurred in 2011, or any subsequent year, 100 percent of such expenses. 
(2)For purposes of subparagraphs (A) through (F) of paragraph (1), the term treatment does not include brief office visits (as defined by the Secretary) for the sole purpose of monitoring or changing drug prescriptions used in the treatment of such disorders or partial hospitalization services that are not directly provided by a physician.. 
 
